—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 6, 1993, convicting him of criminally negligent homicide and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the County Court, Orange County, for further proceedings pursuant to CPL 460.50 (5).
Since the defendant pleaded guilty, he waived any claim *443regarding the sufficiency of the evidence before the Grand Jury (see, People v Dunbar, 53 NY2d 868; People v Gerber, 182 AD2d 252, 261; People v Hunt, 148 AD2d 836, after remand 162 AD2d 782, affd 78 NY2d 932, cert denied — US —, 112 S Ct 432). We reject the defendant’s contention that the allegations supporting the charge in the indictment of criminally negligent homicide failed to adequately charge a criminal offense (see, People v Duffy, 79 NY2d 611; People v Galle, 77 NY2d 953; cf., People v Case, 42 NY2d 98). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.